El Juez Asociado Señob, Aldbey,
emitió la opinión del tribunal.
José Antonio González Rivera hipotecó en 1893 nna finca de 170 cnerdas a favor de Tomás Aqnino González Hernán-dez en garantía de nna denda y habiendo muerto el mismo año fué hecha la partición de sus bienes por su viuda y por un defensor nombrado por el Juzgado de Primera Instancia para representar a sus hijos, que eran menores de edad. Esa partición fué aprobada por dicho juzgado e inscrita en. el registro de la propiedad y en ella fué adjudicada a la viuda la finca de 170 cuerdas para con otra satisfacerle su aportación matrimonial y sus gananciales y para que pagase las deudas de la herencia. En. 1896 la viuda segregó 112 cuerdas de la finca de 170 y con ellas pagó a Tomás Aquino González su hipoteca. De esa finca de 112 cuerdas segregó Tomás Aquino González 100 cuerdas que dió en pago de una deuda suya a otra persona y que posteriormente compró y era dueño de ella cuando murió, siendo adjudicada en condo-minios pro indivisos a ocho hijos naturales suyos. Y tres de esos hijos vendieron sus condominios a Ramón Díaz Rqr mán.
Después de esos hechos cuatro de los seis hijos y here-deros de Juan Antonio González Rivera, el primitivo dueño de las 170 cuerdas, demandaron a Ramón Díaz Román y a tres de las herederas de Tomás Aquino González que no habían vendido sus condominios en reivindicación de. las 100 cuerdas, fundados en el caso de Longpré v. Días, 237 TJ. S. 519, y a instancia de los demandados se ordenó la ci-tación en evicción de las personas que vendieron sus con-dominios a Ramón Díaz y de los otros condueños, haMem dose incluido después en la demanda a María Josefa Ber-mudez, viuda de Tomás Aquino González. ...
Los demandados contestaron la demanda exponiendo: Jai historia de esa finca y alegando que las 10Q cuerdas habían sido vendidas en pública subasta por el .Pueblo- de- Puerto *392Rico el día 5 de diciembre de 1922 para pago de contribucio-nes con otra finca de 51 cnerdas 37 centavos y qne ambas fueron adjudicadas a Alberto Sureda quien posteriormente vendió cinco octavas partes de esa finca en condominio a Ramón Reboyras.
'Celebrado el juicio se dictó sentencia declarando con lu-gar la demanda y condenando a los demandados a recono-cer a cada uno de los demandantes una dozava parte en condominio de la finca de 100 cuerdas con imposición de costas; sentencia que fue apelada por los demandados y también por los demandantes por no baber condenado al pago de frutos de la finca.
En el juicio se probó documentalmente que la finca de 100 cuerdas perteneciente en condominio a cinco herederos de Tomás Aquino González y en tres octavas partes a Ra-món Díaz fue vendida con otra finca de 51 cuerdas 37 centavos de dicha sucesión por cierta cantidad por ambas en subasta para el pago de contribuciones el 5 de diciembre de 1922 y que fué adjudicada a Alberto Sureda a quien el •colector de rentas expidió el certificado de compra el 30 de enero de 1923 y que después de un año, el 14 de febrero de 1924, Sureda vendió cinco condominios de las 100 cuerdas a Ramón Reboyras, por lo que habiendo vendido el colector la finca de 100 cuerdas objeto de este pleito de reivindica-ción a Alberto Sureda no pueden ser condenados los deman-dados a reconocer - condominios a favor de los demandantes <en una finca que no les pertenece. Es cierto que los deman-dantes presentaron evidencia de que el 28 de enero de 1924 habían consignado en el juzgado municipal de Utuado a favor de Ramón Reboyras cierta cantidad de dinero, calcu-lada por el valor que los demandantes dieron a cada cuerda de tierra, para redimir las 100 cuerdas, consignación que no había sido declarada bien hecha por el juzgado cuando el juicio se celebró, pero cualquiera que pueda ser su resultado no tiene valor alguno en este pleito porque demuestra que *393los demandantes reconocían que la finca pertenece a persona distinta de los demandados pnesto qne trataban de redi-mirla de Beboyras y porque si tal consignación los convir-tió o pudo convertirlos en dueños tampoco procedería la ac-ción reivindicatoria que ejercitan.
Los demandantes también apelaron de la sentencia por no conceder los frutos que reclamaron pero, aparte de que no ban presentado alegatos para sostenerla, no es proce-dente en vista de la conclusión a que fiemos llegado en la apelación de los demandados.
Por lo expuesto debe declararse sin lugar el recurso de los demandantes y con lugar el de los demandados, revocando la sentencia apelada y dictando otra declarando sin lugar la demanda, sin especial condenación de costas.